Citation Nr: 1110541	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-17 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to December 1968, to include service in Vietnam.  The Veteran died on February [redacted], 1991.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO denied the appellant's petition to reopen a claim for service connection for the cause of the Veteran's death.  In April 2006, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2007.

In January 2009, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2009, the Board reopened the appellant's claim,  and remanded the claim, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC denied the claim (as reflected in a December 2009 supplemental SOC (SSOC)) and returned this matter  to the Board for appellate consideration.

In March 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for further action.  After completing the requested development, the RO continued to deny the claim (as reflected in a September 2010 SSOC) and returned this  matter  to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's death certificate lists his immediate cause of death as massive hemoptysis, due to bronchiectasis and sarcoidosis; and staphylococcus aureus and empyema as other conditions leading to the immediate cause of death.

3.  At the time of the Veteran's death in February 1991, service connection was not in effect for any disability.

4.  Persuasive evidence establishes that sarcoidosis was first manifested at least two years following separation from service, and s that there was no medical relationship, or nexus, between sarcoidosis or other condition resulting in the Veteran's death and either service or service-connected disability.

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2009 post-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the appellant with information pertaining to the assignment of effective dates,  consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That letter also contained information regarding the Veteran's service-connected disabilities and how the appellant could substantiate her claim, consistent with Hupp.

After issuance of the March 2009 letter, and opportunity for the appellant to respond, the September 2010 SSOC reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the reports of June 2009 and August 2010 VA opinions.  Also of record and considered in connection with the appeal is the transcript of the appellant's January 2009 Board hearing, along with various written statements provided by the appellant, and by her representative on her behalf.  The Board also finds that no additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As indicated above, the Veteran died on February [redacted], 1991.  His death certificate indicates that the immediate cause of his death was massive hemoptysis, which was due to bronchiectasis and sarcoidosis.  Other significant conditions contributing to death but not related to the cause were staphylococcus aureus and empyema.

At the time of the Veteran's death, service connection was not in effect for any disabilities.

The appellant essentially contends that the Veteran's sarcoidosis was due to exposure to herbicides in service.  In a May 1994 written statement, the appellant contends that, while the Veteran was not diagnosed with a lung cancer, his disease was caused by herbicide exposure.  She stated in November 2005 that the Veteran first started getting sick in 1967 or 1968, when he was stationed in Vietnam.  She believed that the Veteran's service records would show his complaints.

However, considering the record in light of pertinent legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as sarcoidosis, which develop to a compensable degree (10 percent for sarcoidosis) within a prescribed period after discharge from service (one year for sarcoidosis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Specific to the appellant's assertions, the Board notes that, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran's service treatment records are negative for any abnormal findings with regard to the Veteran's lungs or respiratory system.  His December 1968 separation examination report shows that his lungs and chest were normal.  A chest x-ray was within normal limits.

A December 1969 private treatment record shows that the Veteran complained of a dry cough.  The impression was upper respiratory infection.

A March 1970 private medical record shows that the Veteran complained of left-sided chest pain with deep inspiration for two days.  A chest x-ray was within normal limits.

A November 1970 private treatment record indicates that the Veteran complained of a productive cough.

The Veteran reported in a January 1973 private treatment report that his chest was sore and had been for 24 hours.  On examination, his lungs were clear, and the Veteran was diagnosed with flu syndrome.

A May 1973 report of a private x-ray shows that prior x-rays, dated in September 1972 were normal.  Previous films dated in March 1973 revealed hilar/mediastinal lymphadenopathy, which was in keeping with sarcoidosis.  There was no interim change between the March 1973 and May 1973 films.

A separate May 1973 private hospitalization record shows the Veteran was admitted for complaints of depression and weight loss. An incidental chest x-ray revealed hilar mediastinal lymphadenopathy.  The discharge diagnosis was sarcoidosis.

On a July 1990 application, the Veteran claimed that he had pulmonary sarcoidosis and respiratory problems from 1973.  He also stated that he was treated in 1967 for pulmonary insufficiency, pneumonia, and syncope episodes during service.  With regard to post-service treatment, the Veteran indicated that he had been treated for his lungs since 1971.

An autopsy of the Veteran was conducted in February 1991.  It was noted that he had been diagnosed with sarcoidosis in 1971.  The report, which was completed in April 1991, indicates that the diagnoses were sarcoidosis, erosive acute gastritis, hepatomegaly, splenomegaly, cardiomegaly, and cholesterolosis of the gallbladder.  The epicrisis was that the Veteran died of acute pulmonary hemorrhage, probably originating in the superior segment of the left lower lobe.  There was extensive pulmonary disease caused by sarcoidosis.  There was no acute or recent myocardial infarct found.

An April 1992 determination from the Agent Orange Administration shows that the appellant was awarded monetary benefits based upon the Veteran's exposure and subsequent death from sarcoidosis.

In a December 2008 written statement, the appellant contended that the Veteran began experiencing shortness of breath and fatigue in 1967.  He began to get worse in 1968 and was often very sick.  The doctors could not determine the cause of his problems and told him that it was due to stress.  Therefore, he was discharged in December 1968.

In a January 2009 written statement, T.M., M.D., indicated that he cared for the Veteran from 1988 until his death in 1991.  The Veteran's definitive diagnosis of sarcoidosis was made in May 1973, when an x-ray showed evidence of mediastinal adenopathy.  A definitive diagnosis of noncaseating granuloma was made by mediastinoscopy.  Dr. M noted that, as early as November 1970, the Veteran had complained of a cough productive of white sputum, headache, malaise, nausea, and vomiting.  He had already been seen in March 1970 with complaints of chest pain.  He had a negative chest x-ray at that time.  Dr. M indicated that it was unclear whether the Veteran had sarcoidosis during the presentation of these respiratory symptoms.  However, it was understood that sarcoidosis does evolve, and it was certainly theoretically possible that the Veteran may have had evolving disease as early as 1970 and did not present the significant adenopathy until three years later in 1973.  This was of some speculation, but it was quite possible based upon the nature of this disease.  Dr. M clarified that he could not made any definitive decision about whether or not the Agent Orange exposure caused the sarcoidosis.  There was a potential temporal relationship, and the Veteran did have respiratory symptoms beginning a little over a year following separation.

During the  January 2009 Board hearing, the  appellant testified that she married the Veteran in December 1976, after he had been diagnosed with sarcoidosis in 1971.

In June 2009, the Veteran's claims file was provided to a VA physician for review.  The examiner noted that the Veteran's death certificate noted that his cause of death was massive hemoptysis, due to bronchiectasis, due to sarcoidosis with a contributing cause of staphylococcus aureus empyema.  The January 2009 written statement from Dr. M was noted.  The examiner reviewed the Veteran's claims file and concluded that it was less likely than not (considerably less than 50 percent probability) that the Veteran's sarcoidosis was present during active service or during the one-year period following separation.  The VA physician indicated that the Veteran was discharged in December 1968.  There were no sick call entries showing treatment for any respiratory condition in the service records.  The first documentation of any respiratory abnormality was dated in May 1973, when a chest x-ray was read as possible sarcoidosis.  While it was likely that the Veteran's sarcoid infection was present at an earlier date, a September 1972 chest x-ray was read as normal.

In a July 2010 written statement, Dr. M indicated that when he had provided his previous opinion, he had reviewed the Veteran's medical and military records.  It was apparent that he began to develop respiratory symptoms within two years of his service in Vietnam, with the first documentation of respiratory symptoms in November 1970.  He subsequently had recurring complaints and was diagnosed with sarcoidosis in May 1973.  The connection between exposure to Agent Orange and the development of sarcoidosis was never absolutely validated, one could not ignore the temporal relationship of pulmonary symptoms onset within a few years after exposure.  The respiratory symptoms certainly related to the Veteran's subsequent diagnosis of sarcoidosis.

In an August 2010 addendum, the VA physician that provided the June 2009 opinion indicated that the Veteran's sarcoidosis was not causally related to his service, including exposure to Agent Orange or other herbicides.  The physician stated that Agent Orange exposure was not known or suspected of causing sarcoidosis or bronchiectasis.

First, the Board notes finds that persuasive evidence of record establishes that the Veteran's sarcoidosis was not manifest in service and was not manifest to a compensable degree either during service or within the first post-service year.  

Specifically, the Board notes that, the Veteran (in a June 1990 claim for benefits)  and the appellant (in connection with the current claim for benefits) reported that the Veteran as treated for respiratory symptoms in service.  However, the Veteran's service treatment records contain no evidence of such treatment, and the Veteran's lungs and chest were normal at separation.  Furthermore, when the Veteran first sought post-service treatment for his respiratory symptoms, he gave a history of such symptoms for only a few days or weeks.  Such history, given to a medical professional only a few years following separation from service, and in connection with seeking treatment, is considered more credible than a statement made by the Veteran in connection with a claim for benefits.  See, e.g., White v. Illinois, 502 U.S. 346, 355-56 (1991) (holding that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); 

The Board also notes that during the Board hearing, the appellant testified that she married the Veteran in 1976, eight years after he separated from service, and five years after he was diagnosed with sarcoidosis.  As her assertions as to the Veteran's in-service symptoms are not based upon her personal knowledge, she cannot provide competent evidence of in-service symptoms, or of symptoms since the Veteran's service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board further points out that even if the Veteran experienced respiratory symptoms in service, as alleged, there is no medical indication whatsoever  that these symptoms were manifestations of the subsequently-diagnosed  sarcoidosis.  On the contrary, both medical opinions on this point indicate  that the Veteran's sarcoidosis was not manifest until more than one year after separation from service.  Specifically, Dr. M indicated that a record dated in November 1970 shows the earliest manifestation of the Veteran's sarcoidosis, and the VA physician indicated in the June 2009 report that there was no diagnosis until May 1973, with a normal x-ray as late as September 1972.  As such, both medical professionals who have provided opinions stated that the Veteran's sarcoidosis was manifested more than one year following his separation from service.


Secondly, with regard to presumptive diseases associated with exposure to herbicide agents, the Board notes that, as the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  The Board notes, however, that sarcoidosis is not a respiratory cancer is not a disability subject to such presumption.  38 C.F.R. § 3.309(e).  

Thirdly, the record otherwise presents no persuasive basis for finding  that the Veteran's death was due to in-service Agent Orange exposure, as alleged.

On the issue of whether the Veteran's sarcoidosis is related to his exposure to herbicides during service, there are conflicting medical  opinions of record: the January 2009 and July 2010 opinions from Dr. M and the June 2009 VA examiner's opinion, along with the August 2010 addendum.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes  v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds that the opinion provided by the VA physician is more probative than that provided by Dr. M.  Specifically, Dr. M's opinions only state that a relationship between the Veteran's sarcoidosis and Agent Orange exposure is possible.  While the records from Dr. M suggest that the Veteran's sarcoidosis was related to service, the speculative terminology used by Dr. M provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinion offered by Dr. D. employed the term "possible," the Board finds that they are speculative in nature, and thus, the Board assigns them little, if any, probative value.

By contrast, the opinion provided by the VA physician was definitive, based upon a review of the record, and backed by a rationale consistent with the record and accepted medical principles.  As such, the Board affords these opinions greater probative value in determining whether the Veteran's sarcoidosis is related to exposure to herbicides or any other event in service.  Therefore, the more probative evidence of record establishes that the Veteran's sarcoidosis is not related to his exposure to herbicides in service.

Furthermore, the Board finds that there is no evidence of record suggesting that any of the other causes of the Veteran's death are related to his service.  The appellant has not contended such is the case, and there is no medical evidence of such a relationship.

Finally. the Board notes that, however well meaning, to whatever extent the assertions by the appellant and/or by her representative, on her behalf, are being advanced to establish a medical relationship between the Veteran's death and either service or service-connected disability, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and medical relationship are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the appellant nor her representative  competent to render a persuasive opinion on any of the  medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


